Citation Nr: 0334545	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-17 684	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right third finger.

2.  Entitlement to a disability rating greater than 30 
percent for perirectal abscess.

3.  Entitlement to a compensable disability rating for pes 
planus.

4.  Entitlement to a compensable disability rating for 
contact dermatitis.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in March 2001.  While the case was 
in a remand status, the veteran's claims file was transferred 
to the RO in Philadelphia, Pennsylvania.  The case is again 
before the Board for appellate review.

The issues of entitlement to service connection for low back 
pain, a positive purified protein derivative (PPD) test, and 
disability due to exposure to asbestos, as well as an issue 
involving a higher rating for tinnitus were also before the 
Board on appeal when the case was remanded in March 2001.  
The veteran submitted a statement in May 2003 wherein he 
stated that the RO's action in regard to those issues 
satisfied his appeal.  In effect the veteran withdrew the 
issues from further consideration.  See 38 C.F.R. § 20.204 
(2003).  Accordingly, only the issues identified above remain 
on appeal and will be addressed by the Board.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in August 1999.  The veteran was scheduled 
for a hearing in November 1999 and was notified of the 
hearing date in September 1999.  The veteran failed to report 
for his hearing.

The veteran was later scheduled for a Central Office hearing 
in January 2001 and notified of the scheduled hearing date in 
October 2000.  The veteran failed to report for the hearing.  
The veteran submitted a request to have his hearing 
rescheduled in February 2001.  The veteran said that he was 
unable to attend the January 2001 hearing because of illness 
and no money for travel.  The Veterans Law Judge (VLJ) that 
was assigned to hear the case in January 2001, ruled on the 
veteran's request for a new hearing in March 2001.  The VLJ 
determined that the veteran had not submitted his request 
within 15 days after the scheduled hearing date and had not 
presented any reason for why a timely request for 
postponement could not have been submitted.  Since good cause 
was not shown as to why the veteran could not have requested 
a new hearing within 15 days of the hearing date, his motion 
for a new hearing date was denied.  Accordingly, the Board 
will adjudicate the claim based on the evidence of record.  


FINDING OF FACT

The veteran's perirectal abscess is manifested by very poor 
internal and external sphincter tone; the veteran experiences 
frequent leakage and involuntary bowel movements that require 
the daily use of pads.


CONCLUSION OF LAW

The criteria necessary for the assignment of a 60 percent 
evaluation for perirectal abscess from September 1, 1998, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.114, Diagnostic Codes 7332, 7335 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) reflect that he 
was noted to have a number of episodes of rectal bleeding 
during service.  He was evaluated in January 1998 for an anal 
fissure and hemorrhoids.  The diagnosis was later changed to 
a perirectal abscess that required treatment for several 
months.  The treatment related primarily to cleansing of the 
excision site.  The veteran later underwent an anal 
fistulectomy in April 1998.  

The veteran submitted his original claim for VA disability 
compensation benefits in October 1998.  

The veteran was afforded a VA examination in January 1999.  
The veteran's history of surgery in service was noted.  The 
veteran said that he had had constant stool and liquid 
drainage since his surgery.  The veteran also said that he 
experienced anal incontinence and occasional bleeding.  He 
said that additional surgery had been recommended to repair 
his anal area.  The examiner reported a decreased anal tone.  
Scarring was noted on the ventral area of the anus.  There 
was slight staining noted on the veteran's underwear.  No 
discharge or bleeding was noted.  The diagnosis was history 
of pilonidal cyst repair with complications of anal 
incontinence since.  The examiner remarked that this was 
obviously a severe problem.

The veteran was granted service connection for a perirectal 
abscess and assigned a 10 percent disability rating in 
February 1999.  The effective date for the grant of service 
connection and assignment of the 10 percent disability rating 
was September 1, 1998, the day after the veteran's retirement 
from active duty.

Associated with the claims file are VA outpatient treatment 
records for the period from July 1999 to February 2000.  The 
veteran was evaluated in July 1999 for complaints of constant 
diarrhea.

The veteran was treated by D. P. McCarron, M.D., in November 
1998.  Dr. McCarron treated the veteran primarily for a 
positive purified protein derivative (PPD) test.  He noted 
that the veteran complained of daily leakage of stool.  The 
veteran said that the leakage occurred without an urge to 
defecate.  On physical examination the veteran was found to 
have a markedly diminished anal sphincter tone.  The 
assessment was fecal incontinence with suspected sphincter 
insufficiency.  The veteran was prescribed Fibercon to 
address his diarrhea.

Additional VA records for the period from August 1999 to 
December 1999 were associated with the claims file.  The 
records note that the veteran continued to complain of bowel 
incontinence.

The veteran submitted a letter from R.B. Rustin, M.D., dated 
in December 1998.  Dr. Rustin said that the reason for the 
veteran's continual symptoms of leakage of stool and gas was 
due to a defect in the sphincter muscle at the rectal outlet.  
He said this was most likely a result of the veteran's 
previous abscess and fistula surgery.  He noted that the 
ideal therapy would be to surgically repair the sphincter.

The veteran submitted records from C. J. Lahr, M.D.  Dr. Lahr 
evaluated the veteran for his complaints of fecal 
incontinence in December 1999.  He noted that the veteran 
complained of fecal leakage, difficult rectal emptying, and 
rectal bleeding for over a year.  The veteran experienced 
leakage of liquid and formed stool as well as gas with 
coughing and sneezing.  The veteran also leaked stool after 
each bowel movement.  He experienced fecal leakage throughout 
the day and wore a pad for the fecal leakage all the time.  
The veteran also complained of rectal itching both during the 
day and at night.  The itching interfered with his sleep.  
The veteran said that 51 to 75 percent of his bowel movements 
were difficult, hard, painful, and required straining.  He 
said that his bowels moved irregularly.  The veteran 
underwent manometry studies.  Dr. Lahr's impression was that 
the veteran had fecal incontinence with fecal leakage.  He 
also noted that the veteran had difficult rectal emptying.  
Finally the veteran was found to have very poor internal and 
external sphincter tone and evidenced no ability to squeeze 
on physical exam.

The veteran was afforded a VA examination in January 2003.  
The examiner did not have the claims file for review but did 
have access to the private treatment records noted above.  
The examiner noted the veteran's history of surgery for 
perirectal abscess in service.  The veteran complained of 
continuous seepage and the need to use a pad.  The veteran 
also said that he experienced frank incontinence of stool if 
he did not respond to the urge to make a stool.  The examiner 
did not provide any real findings regarding the veteran's 
disability as a digital rectal exam was not done and only a 
visual observation of the anal area was reported.  The 
examiner's diagnosis was impairment of rectal sphincter 
function, residual of prior surgery.

The examiner provided an addendum to this report in May 2003 
wherein he indicated that he had reviewed the veteran's 
claims file in regard to the prior VA examination.  The 
examiner provided no additional details or findings.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  The veteran's claim for a higher evaluation 
for his perirectal abscess is an original claim that was 
placed in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that the regulations used to evaluate 
disabilities of the digestive system were revised in July 
2001.  See 66 Fed. Reg. 29,486-29,489 (May 31, 2001).  
However, the revision does not affect the provisions used to 
evaluate the veteran's service-connected disability.  

The veteran's perirectal abscess disability has been rated 
under Diagnostic Code 7335, related to fistula in ano, and 
Diagnostic Code 7332, pertaining to impairment of sphincter 
control of the rectum and anus.  The rating criteria for 
Diagnostic Code 7335 specifically provide that such a 
disability should be rated as an impairment of sphincter 
control under Diagnostic Code 7332.  See 38 C.F.R. § 4.114 
(2003).  An impairment of sphincter control is assigned a 30 
percent rating for occasional involuntary bowel movements, 
necessitating the wearing of a pad.  A 60 percent rating is 
warranted with extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent evaluation is 
assigned for complete loss of sphincter control.  Id.



In this case, the veteran's symptomatology exceeds the 
requirements for 30 percent rating.  The VA outpatient 
treatment records reflect continuous complaints of problems 
with incontinence, fecal leakage, itching, and occasional 
constipation.  The evaluation from Dr. Lahr shows that the 
veteran has very poor internal and external sphincter tone 
and that he experienced fecal incontinence and fecal leakage.

When all the evidence of record is weighed, the Board finds 
that the veteran's symptomatology more closely approximates 
the rating criteria for a 60 percent evaluation under 
Diagnostic Code 7332.  This decision is supported by the 
repeated findings of fecal incontinence and leakage as 
evidenced by the VA and private treatment records.  Further, 
the veteran's symptomatology is indicative of a significant 
disability that warrants a higher disability rating; it was 
noted to be a severe problem by the January 1999 VA examiner.  
The medical evidence shows that the veteran has very poor 
internal and external sphincter tone with no ability to 
squeeze on physical examination.  Surgery has been 
recommended as the only way to correct the problem.  Until 
the problem is corrected there is no reason to believe that 
the veteran's symptomatology will improve.  Indeed there is 
no evidence to show any improvement during the course of this 
appeal.  The Board finds that 60 percent disability rating is 
warranted from September 1, 1998, on account of the frequency 
of leakage and involuntary bowel movements.  38 C.F.R. § 4.7.  
Finally, there is no evidence of the veteran suffering from 
complete loss of sphincter control to warrant the assignment 
of the 100 percent evaluation under Diagnostic Code 7332.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of 60 percent 
for the veteran's service-connected perirectal abscess.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  
The Board notes that 38 C.F.R. 


§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In reaching this decision the Board notes that the veteran 
submitted a statement in May 2003 wherein he argued for a 60 
percent rating for his service-connected perirectal abscess.  
Accordingly, the Board finds that the decision to award a 60 
percent disability evaluation for the veteran service-
connected perirectal abscess represents a grant of the 
benefit sought on appeal for this issue.  

In deciding this rating issue the Board notes that there is a 
question as to whether the RO properly advised the veteran of 
VA's duty to provide notice on evidence/information required 
to complete and substantiate his claim as well as VA's duty 
to assist as required by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and the regulations to implement the 
VCAA that were promulgated in August 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).   Despite the 
lack of notice, the Board finds that the veteran has received 
a grant of the benefit sought in regard to this issue.  Thus, 
further development of the claim, with respect to this issue, 
and further expending of VA's resources are not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


ORDER

Entitlement to a 60 percent disability rating for perirectal 
abscess, from September 1, 1998, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

The Board remanded the veteran's claim in March 2001.  One 
reason for the remand was for the RO to advise the veteran of 
VA's duty to provide notice and assistance under the VCAA.

The RO wrote to the veteran in May 2001.  The letter provided 
information regarding VA's duty to notify the veteran about 
his claim and to assist him in the development of the claim; 
however, the letter failed to identify what 
evidence/information the veteran needed to submit to 
substantiate his claim for service connection relative to the 
frostbite issue and did not address what evidence was 
necessary to substantiate his claims for higher ratings 
regarding his pes planus and contact dermatitis.

In addition to the above, it appears that the letter was sent 
to an incorrect address.  The veteran was scheduled for VA 
examinations in conjunction with the March 2001 remand.  The 
veteran was notified by the RO in March 2002 that he would be 
scheduled for the required examinations.  Evidence of record 
shows that the veteran failed to report for the examinations, 
but the veteran submitted a statement in July 2002 wherein he 
explained that his notice letter for the examinations was 
sent to an incorrect address.  The veteran noted that he had 
not resided at that address for more than four years and that 
the mail was no longer forwarded from that address.

The Board notes that the address used by the RO to provide 
notice of the VCAA in May 2001 was also the same address used 
by the VA medical center to notify the veteran of his 
examination appointment.  A review of the claims file 
reflects that this address had not been used by the RO in any 
previous correspondence for some period of time.  In light of 
the veteran's statement that he failed to receive notice of 
the scheduled VA examinations, it is likely that the veteran 
never received notice of the VCAA since both letters were 
mailed to the same address.  Accordingly, a new VCAA letter 
must be sent to the veteran to ensure compliance with VA's 
duty to provide notice and assistance under the VCAA. 

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the information 
or evidence necessary to substantiate his claim for 
entitlement to service connection for residuals of frostbite 
of the right third finger, as well as his claims for higher 
evaluations for his service-connected pes planus and contact 
dermatitis.

In a decision promulgated in September 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA § 5103 notice.  

In light of the above, the veteran's case is REMANDED for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to his claim 
of service connection and claims for 
higher ratings.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should 
also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



